In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

***************** ***
MARGARET WHITLOW,                      *     No. 13-436V
                                       *     Special Master Christian J. Moran
                   Petitioner,         *
v.                                     *     Filed: May 22, 2015
                                       *
SECRETARY OF HEALTH                    *     Attorneys’ fees and costs; award
AND HUMAN SERVICES,                    *     in the amount to which respondent
                                       *     does not object.
                   Respondent.         *
********************
F. John Caldwell, Jr., Maglio, Christopher & Toale, PA, Sarasota, FL, for
Petitioner;
Traci Patton, U.S. Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS 1

       On May 21, 2015, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended her
application to request $26,218.25, an amount to which respondent does not object.
The Court awards this amount.

       On June 28, 2013, Margaret Whitlow filed a petition for compensation
alleging that the influenza (“flu”) vaccine, which she received on September 14,
2012, caused her to suffer brachial neuritis, inflammatory polyarthritis,
inflammatory reactive tissue in and around the rotator cuff, leading to surgery for
treatment of that issue, and an inflammatory tendinitis. Petitioner received
compensation based upon the parties’ stipulation. Decision, filed Mar. 26, 2015.
       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
Because petitioner received compensation, she is entitled to an award of attorneys’
fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $26,218.25 in attorneys’ fees and costs for her
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that she incurred $75.45 in out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

      After reviewing the request, the Court awards the following:

      a. A lump sum of $26,218.25, in the form of a check made payable to
         petitioner and petitioner’s attorney, F. John Caldwell, Jr., for
         attorneys’ fees and other litigation costs available under 42 U.S.C. §
         300aa-15(e).

      b. A lump sum of $75.45, payable to petitioner, Margaret Whitlow, for
         costs she incurred in pursuit of her petition.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6360.

      IT IS SO ORDERED.

                                              s/ Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2